DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11, 13-21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Judson el al (US # 3,655,123) in view of Gille et al (US # 4,712,567), Ruiz et al (US # 4,650,464), Mortensen (US # 4,034,361) or Waggoner et al (US PGPub # 2004/0026134). With respect to claim 1, the Judson reference discloses an extracorporeal blood treatment apparatus comprising: a housing (156) comprising a front face and a bottom end (Col. 1, ll. 5-20);
one or more pumps (58, 62, 68, 70) located on or in the housing (Col. 13, ll. 56-62), wherein the one or more pumps are configured to move blood (62) and a treatment solution (58) during extracorporeal blood treatment, wherein the one or more pumps are located above the bottom end of the housing (Figs. 2 &. 3);
a plurality of reservoir scales (112) positioned proximate the bottom end of the housing, wherein each reservoir scale of the plurality of reservoir scales Is configured to weigh a reservoir (56, 60,82) operably attached to the reservoir scale, wherein the reservoir is positioned below the bottom end of the housing, and wherein the plurality of reservoir scales comprises at least a first reservoir scale and a second reservoir scale (Fig. 1);
a plurality of reservoir status lights (648, 650), wherein each reservoir status light of the plurality of reservoir status lights is associated with one reservoir scale (112) of the plurality of reservoir scales (Col, 12, ll. 29-55), and wherein the plurality of reservoir status lights comprises a first reservoir status light associated with the first reservoir scale and a second reservoir status light associated with the 
a control unit (580,592) operably attached to the one or more pumps, the plurality of reservoir scales, and the plurality of reservoir status lights (Col, 22, line 60 to col. 23, line 46), wherein the control unit is configured to:
receive a weight signal from each reservoir scale of the plurality of reservoir scales, wherein the weight signal from each reservoir scale is indicative of a weight of a reservoir operably attached to the reservoir scale (Col. 12, II. 24-39); and, make a determination that the weight of liquid in the reservoir operably attached to the first reservoir scale has not passed a first selected weight limit (Col. 12, ll. 24-45).
As noted by the applicant, it is unclear if the fluid bags (reservoirs) shown schematically in Figure 1 of the Judson reference are hanging below a weighing scale housing, but as also noted by the applicant in his remarks, obviously the reservoirs shown are hanging from hooks suspended from load cells. Usually load cells were contained in housings to protect them from damage, moisture, dust and the environment, as shown by the examples of Gille (Figs. 5 & 6) and Ruiz (Fig. 1) while the bags hung from hooks exposed beneath, so it would have been obvious to the ordinary practioner to hang the fluid bags (reservoirs) below a load cell scale housing, as this configuration would protect the sensitive electronic load cells while allowing for the empty bags to be quickly and easily replaced.
Regarding the claim limitation that the first reservoir status light is placed In a location that is closer to the first reservoir scale than the second reservoir scale, the examiner notes that the Judson reference simply states that the individual IV bottle low level warning lights that are associated with each scale (112) are located “on the console”, which makes It unclear if a specific warning light that was associated In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and, MPEP § 2144.04. Therefore it would have been obvious to the ordinary practioner to locate each of the IV bottle low level warning lights that were associated with each scale such that the first reservoir status light emitted light from a location that was closer to the first reservoir scale than to the second reservoir scale, if these lights were not located in such a position already.
The alarm light of Judson comes on when the first, upper weight limit is met, but it does not change color when the second weight limit is met. However, having lights of different colors to indicate when different conditions were met was old and well known as shown by the examples of Mortensen (Fig. 4; Col. 5, ll. 12-32) and Waggoner (¶ 0034), and it would have been obvious to modify the system of Judson to flash different colors at the user to indicate when different weight limits have been passed (such as, green for mostly full, yellow for low fluid level, red for almost empty, etc.) to allow the user to more quickly and more accurately ascertain the status of the device.
With respect to claims 2 & 3, obviously the status light for the first reservoir scale will be located on the housing of first scale, and the status light for the 2nd reservoir scale will be located on the 2nd scale, and so on, so that the operator will not be confused as to which status light corresponds to which scale.

With respect to claims 6-9, 11, and 13-21, obviously either a digital controller actively decides which indicator to energize based on the weight signal, or else a dedicated analog circuit passively determines which indicator to switch on based on the weight signal, as these are the only two possible alternatives, and the Supreme Court has determined choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would have been obvious to the ordinary practioner. See MPEP § 2143(I),
The other limitations mentioned in these claims simply repeat or restate the limitations already discussed, above.
With respect to claim 23, obviously varying the intensity of the indicator would serve the same purpose as varying the color of the indicator, and changing the intensity of the indictor would have been an obvious alternative method for alerting an operator that the status of the apparatus has changed.


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Judson el al in view of Gille et al, Ruiz et al, Mortensen and Waggoner et al, as applied to claims 1-9, 11, 13-21, and 23 above, and further in view of Luengen et al (US # 8,514,242). Equipping a display of an electronic device with an ambient light sensor to autornaticaliy vary the brightness or intensity of the display would have been familiar to any layperson who has owned a smartphone, a tablet, or any similar device as shown by the example of Luengen (Col. 1, II. 6-53) and it would have been an obvious upgrade to make to the device of Judson to include an auto-dimmer electronic display, to improve its marketability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856